


Exhibit 10.1    
SPLUNK INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Splunk Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Performance Unit Award Agreement, including the exhibits and any Addendum, which
includes any applicable country-specific provisions (together, the “Award
Agreement”).


I.
NOTICE OF PERFORMANCE UNIT GRANT

Participant Name:                    
Address:                
Participant has been granted the right to receive an Award of Performance Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:


Grant Number
_________________________________
Date of Grant
_________________________________
Target Number of Performance Units
_________________________________
Vesting Commencement Date
The date following the Performance Period on which the Administrator determines
that the applicable performance metrics have been satisfied for the Performance
Units.
Performance Period
_________________________________
Performance Matrix
The number of Performance Units in which Participant may vest in accordance with
the Vesting Schedule below will depend upon achievement of performance metrics
set forth in and in accordance with the Performance Matrix, attached hereto as
Exhibit B. Any Performance Units that are earned based on achievement of the
performance metrics set forth in the attached Performance Matrix shall be
referred to herein as “Earned Performance Units” and be eligible for vesting in
accordance with the “Vesting Schedule” below.

Vesting Schedule:


Subject to any acceleration provisions contained in the Plan, in the Performance
Matrix attached hereto, or as otherwise set forth below, any Earned Performance
Units will vest in accordance with the following schedule: [INSERT VESTING
SCHEDULE].
Subject to the terms set forth in Exhibit B, in the event Participant ceases to
be a Service Provider for any or no reason before Participant vests in any
Performance Units, such Performance Units and Participant’s right to acquire any
Shares with respect to such Performance Units hereunder will terminate as set
forth in Section 5 of the Terms and Conditions of Performance Unit Grant.
Notwithstanding the foregoing, Participant may still be considered to be
providing services and will continue to vest in the Performance Units while on
an approved leave of absence.


By Participant’s signature and the signature of the representative of Splunk
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Performance Units is granted under and governed by the terms and conditions of
the Plan and this Award Agreement, including the Terms and Conditions of
Performance Unit Grant, attached hereto as Exhibit A and the Performance Matrix,
attached hereto as Exhibit B, all of which are made a part of this document.
Participant has reviewed the Plan and this Award Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Award Agreement and fully understands all provisions of the Plan and Award
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or

1

--------------------------------------------------------------------------------




interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated above.
                            
PARTICIPANT
 
SPLUNK INC.
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Title






2

--------------------------------------------------------------------------------








EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Performance Units, subject to all of the terms and conditions
in this Award Agreement and the Plan, which is incorporated herein by reference.
Subject to Section 17, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
2.    Company’s Obligation to Pay. Each Performance Unit represents the right to
receive a Share on the date it vests. Unless and until the Performance Units
will have vested in the manner set forth in Section 3, Participant will have no
right to payment of any such Performance Units. Prior to actual payment of any
vested Performance Units, such Performance Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. Any Performance Units that vest in accordance with Sections 3 or 4
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares, subject to Participant satisfying any applicable
tax withholding obligations as set forth in Section 7. Subject to the provisions
of Section 4, such vested Performance Units will be paid in Shares as soon as
practicable after vesting, but in each such case within the period ending no
later than the date that is two and one-half (2½) months from the end of the
Company’s tax year that includes the vesting date.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Performance Units awarded by this Award Agreement will vest in accordance
with the vesting provisions set forth in the Notice of Grant. Performance Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Units at any time, subject to the terms of the Plan. If
so accelerated, such Performance Units will be considered as having vested as of
the date specified by the Administrator.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Performance Units is accelerated in connection with Participant’s termination as
a Service Provider (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company),
other than due to death, and if (x) Participant is a “specified employee” within
the meaning of Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated Performance Units will result
in the imposition of additional tax under Section 409A if paid to Participant on
or within the six (6) month period following Participant’s termination as a
Service Provider, then the payment of such accelerated Performance Units will
not be made until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Performance Units will be paid in Shares to the Participant’s estate as soon as
practicable following his or her death. It is the intent of this Award Agreement
to comply with the requirements of Section 409A so that none of the Performance
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Performance Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate, except in the case
of termination due to the Participant’s death, in which case, the Performance
Units and the Participant’s right to acquire any Shares hereunder will terminate
on a date determined by the Administrator. The date on which Participant ceases
to be a Service Provider shall be the date the individual ceases to provide
services. The Administrator shall have the exclusive discretion to determine
when Participant is no longer a Service Provider (including whether Participant
may still be considered to be providing services while on an approved leave of
absence).

3

--------------------------------------------------------------------------------




6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate (or legal
representative for Participant outside the United States). Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Participant acknowledges that, regardless of any
action taken by the Company, or, if different, Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant's participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains Participant's responsibility
and may exceed the amount actually withheld by the company or the Employer.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Performance Units, including, but not
limited to, the grant, vesting or settlement of the Performance Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Performance Units to
reduce or eliminate Participant's ability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
The Company and/or the Employer, or their respective agents will satisfy the
obligations with regard to all Tax-Related Items by withholding from proceeds of
the sale of Shares acquired upon settlement of the Earned Performance Units
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization without further consent) (the “Automatic Sale”).
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum applicable rates, in which case Participant will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. The Automatic Sale is intended to
comply with the requirements of Rule 10b5-1(c)(1) under the Exchange Act.
Therefore, all provisions hereof shall be interpreted consistent with Rule
10b5-1 and shall be automatically modified to the extent necessary to comply
therewith.
Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
8.    Nature of Grant. In accepting the Award of Performance Units, Participant
acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the Award of the Performance Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of Performance Units, even if Performance
Units have been granted in the past;
(c)    all decisions with respect to future Performance Units or other grants,
if any, will be at the sole discretion of the Company;
(d)    the Award of Performance Units and Participant's participation in the
Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer, the Parent or any
Subsidiary of the Company;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Performance Units and the Shares subject to the Performance Units are
not intended to

4

--------------------------------------------------------------------------------




replace any pension rights or compensation;
(g)    the Performance Units and the Shares subject to the Performance Units,
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Units resulting from Participant ceasing to be a
Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant's employment agreement, if any), and in
consideration of the Award of the Performance Units to which Participant is
otherwise not entitled, Participant irrevocably agrees never to institute any
claim against the Company, any of its Subsidiaries or the Employer, waive his or
her ability, if any, to bring any such claim involving forfeiture of the
Performance Units, and release the Company, its Subsidiaries and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Performance Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Performance Unit or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares of the Company; and
(k)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Performance Units and the Shares subject to the Performance Units are
not part of normal or expected compensation or salary for any purpose; and
(ii)    Participant acknowledges and agrees that neither the Company, the
Employer, the Parent nor any Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between Participant's local currency and the
United States Dollar that may affect the value of the Performance Units or of
any amounts due to Participant pursuant to the settlement of the Performance
Units or the subsequent sale of any Shares acquired upon settlement.
9.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant's participation in the Plan, or Participant's acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
10.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
11.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
AWARD OF PERFORMANCE UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE

5

--------------------------------------------------------------------------------




PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR
EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.
12.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Award Agreement and any other Performance
Unit grant materials (“Data”) by and among, as applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Participant's participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Performance Units or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant's favor, for the
exclusive purpose of implementing, administering and managing the Plan.


Participant understands that Data will be transferred to a stock plan service
provider selected by the Company, to assist with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant's country. Participant understands
that if Participant resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the Company's stock plan service provider and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant's participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant's participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant's local human resources representative.
Further, Participant understands that Participant is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke his or her consent, Participant's employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant's consent is
that the Company would not be able to grant Participant Performance Units or
other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing Participant's consent may
affect Participant's ability to participate in the Plan. For more information on
the consequences of Participant's refusal to consent or withdrawal of consent,
Participant understands that Participant may contact his or her local human
resources representative.


13.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Splunk Inc., at 250 Brannan Street, San Francisco, California,
United States 94107, or at such other address as the Company may hereafter
designate in writing.
14.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock.

6

--------------------------------------------------------------------------------




(a)    If at any time the Company will determine, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate), such issuance will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. Where the Company determines that the delivery of the
payment of any Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Shares will no longer cause
such violation. The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
(b)    Participant’s sale of Shares may be subject to any market blackout period
that may be imposed by the Company and must comply with the Company’s insider
trading policies and any other applicable securities laws. The Company’s insider
trading policy applies to all Service Providers.  The Company’s insider trading
policy prohibits a Participant and others from buying or selling Shares when
such Participant has material nonpublic information.  Material nonpublic
information is material information about the Company that is not yet public but
that a reasonable investor would consider important in deciding whether to buy
or sell Shares.  Trading while in possession of material nonpublic information
is not only a violation of the Company’s policy but also of securities laws.
 Penalties for such violations can be severe.  Please review the Company’s
insider trading policy before making any trades.  A copy of the Company’s
insider trading policy is available on the Company’s intranet site, under Legal
and Polices, or Participant may request a copy from the Legal Department
(legal@splunk.com) or our Stock Administrator (stockadmin@splunk.com).
17.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.
18.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
19.    Language. If Participant received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
20.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Performance Units awarded under the Plan or
future Performance Units that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
22.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
23.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves

7

--------------------------------------------------------------------------------




the right to revise this Award Agreement as it deems necessary or advisable, in
its sole discretion and without the consent of Participant, to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Performance Units.
24.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Performance Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
25.    Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Performance Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of San Francisco County, California,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Performance Units is made
and/or to be performed.
26.    Addendum. Notwithstanding any provisions in this Award Agreement, the
Award of Performance Units shall be subject to any special terms and conditions
set forth in any Addendum to this Award Agreement for Participant's country.
Moreover, if Participant relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Award Agreement.
27.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant's participation in the Plan, on the
Performance Units and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
28.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.
29.    Clawback. The Performance Units (including any proceeds, gains or other
economic benefit received by the Participant from a subsequent sale of Shares
issued upon vesting) will be subject to the Splunk Inc. Clawback Policy adopted
as of September 2, 2014 and effective as of February 1, 2015, as amended on
March 9, 2015, and as may be further amended from time to time. This includes
any amendments to such clawback policy adopted to comply with the requirements
of Applicable Laws.
30.    Hart-Scott-Rodino. To the extent necessary to comply with the filing
requirements under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
Participant agrees to take any and all necessary actions to arrange for and
complete the immediate and automatic sale of the Shares subject to this Award as
such Shares vest and are settled to Participant under this Agreement.

8

--------------------------------------------------------------------------------






EXHIBIT B
PERFORMANCE MATRIX
The following terms shall apply to the Award of Performance Units granted to the
Participant identified in the Notice of Grant attached as Part I of the Award
Agreement to which this Performance Matrix is attached. Unless otherwise defined
herein, capitalized terms shall have the meanings set forth in the Plan or Award
Agreement, as applicable.


Performance Metrics and Weighting:
The Performance Units will become Earned Performance Units based on achievement
against the following performance metrics in accordance with Schedule 1: [INSERT
PERFORMANCE METRICS]
Award Determination and Payout:
[INSERT AWARD DETERMINATION]
The actual number of Performance Units subject to vesting under the Award
Agreement, if any, upon achievement of the performance metrics will be rounded
down to the nearest whole number so as to avoid fractional units, and will be
referred to in the Award Agreement and its exhibits as “Earned Performance
Units.” Any Performance Units that do not become Earned Performance Units based
on achievement against the performance metrics, as determined by the
Administrator, will be immediately forfeited and returned to the Plan share
reserve.
[INSERT ADDITIONAL DETAILS, IF ANY]
Definitions
[INSERT DEFINITIONS]
Treatment on Change in Control
[INSERT TREATMENT ON CHANGE IN CONTROL]
Involuntary Termination of Employment
[INSERT TREATMENT ON INVOLUNTARY TERMINATION]




9

--------------------------------------------------------------------------------






SCHEDULE 1
(to Exhibit B)
[INSERT PERFORMANCE METRICS PAYOUT MATRIX]



10